DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11,063,328 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all of the limitations of the instant claims.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,404,754 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims encompass all of the limitations of the instant claims.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 16/479,744 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference claims encompass all of the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitations "the current collecting member" and “the deformation plate” in line 14.  There is insufficient antecedent basis for these limitations in the claim. Claims 3-10 depend on claim 1.
Claim 2 recites the limitation "the opening portion" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “wherein the pressing projection is provided on the conductive-member base portion” in line 7. This same limitation is already recited in claim 9 on which it depends.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Urano (US 2015/0295221 A1).
Regarding claim 1, Urano discloses an apparatus comprising: an electrode assembly 40 including a positive electrode plate 41 and a negative electrode plate 42 (paragraph 22); an exterior body 4 having an opening 4a and containing the electrode assembly 40 (see Figure 2); a sealing plate 3 that seals the opening 4a (paragraph 23); a conductive member 67 having an opening portion 67a facing the electrode assembly and disposed near a side of the sealing plate 3 facing the electrode assembly such that a first insulating member 65 is disposed between the plate 3 and conductive member 67 (see Figure 5); a terminal 61 that is electrically connected to the positive electrode plate 41 via the conductive member 67 (paragraph 45); wherein the terminal 61 is inserted through a terminal attachment hole 3a in the plate 3, a terminal-receiving hole 65a in the insulating member 65, and a terminal-receiving hole 67a in the conductive member 67 and connected to the conductive member 67 (paragraphs 50-55); wherein the sealing plate has a pressing projection 3b that project toward the insulating member 65; wherein the conductive member 67 connects the positive electrode to the terminal (paragraph 55). The current collecting member and deformation plate are not positively recited and therefore not given patentable weight; see USC 112 rejections above.
Regarding claim 2, Urano discloses a deformation plate 68 that can be deformed in response to an increase in pressure (paragraph 44); a current collecting member 21 that electrically connects the positive electrode 41 to the deformation plate 68 and a conductive path that can be broken in response to a deformation of the deformation plate 68 (paragraphs 44-46).
Regarding claims 3 and 4, Urano discloses that the shaft part 61c of the terminal 61 is integrally fixed via welding to the conductive member 67 (paragraph 45).
Regarding claims 5-8, Urano discloses that the insulating member 65 includes a recess groove 65b in a portion thereof between the sealing plate 3 and the conductive member 67 at a position further away from the terminal-receiving hole 67a in the first insulating member 65 than a portion thereof that is pressed by the pressing projection 3b and another recess groove (unlabeled) on its other side (see Figure 5).
Regarding claims 9 and 10, Urano discloses that the conductive member 67 includes a pressing projection 67c and a conductive-member base portion 67b that extends toward the electrode assembly (see Figure 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMRAN AKRAM whose telephone number is (571)270-3241. The examiner can normally be reached M-F 8a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/IMRAN AKRAM/Primary Examiner, Art Unit 1725